UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7279



NATHANIEL H. JONES, a/k/a Nathaniel Hampton,
a/k/a Nathaniel Hampton Jones,

                                              Plaintiff - Appellant,

          versus


STATE OF SOUTH CAROLINA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. G. Ross Anderson, Jr., District
Judge. (CA-01-69-2-17AJ)


Submitted:   January 31, 2002             Decided:   February 6, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathaniel H. Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nathaniel H. Jones appeals from the district court’s order

denying Jones’ post-judgment motion seeking consolidation of this

action with a mandamus petition Jones filed in this court.    We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.     Jones v. South Carolina, No. CA-01-69-2-17AJ

(D.S.C. July 5, 2001).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                             AFFIRMED




                                 2